
	

113 HRES 131 IH: Concerning the ongoing conflict in the Democratic Republic of the Congo and the need for international efforts toward long-term peace, stability, and observance of human rights.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 131
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Bass (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Meeks,
			 Mr. Sires,
			 Mr. Connolly,
			 Mr. Deutch,
			 Mr. Keating,
			 Mr. Cicilline,
			 Mr. Vargas,
			 Mr. Lowenthal,
			 Mr. McGovern,
			 Mr. McDermott,
			 Mr. Rangel,
			 Mr. Smith of Washington,
			 Mr. Johnson of Georgia,
			 Ms. Lee of California,
			 Mr. Lewis,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Rush, Mr. Takano, Mrs.
			 Carolyn B. Maloney of New York, Mr.
			 Honda, Ms. Edwards,
			 Mrs. Beatty,
			 Mr. Capuano,
			 Mr. Cleaver,
			 Mrs. Christensen,
			 Mr. Danny K. Davis of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Wilson of Florida,
			 Mr. David Scott of Georgia,
			 Mr. Hastings of Florida,
			 Mr. Clyburn,
			 Mr. Veasey,
			 Mr. Thompson of Mississippi,
			 Mr. Watt, Ms. Schakowsky, Ms.
			 Speier, Ms. Jackson Lee,
			 Ms. Hahn, Ms. Fudge, Ms.
			 Moore, Mr. Ellison,
			 Ms. Clarke,
			 Mr. Larsen of Washington,
			 Mr. Scott of Virginia,
			 Ms. Waters, and
			 Mr. Bishop of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Concerning the ongoing conflict in the
		  Democratic Republic of the Congo and the need for international efforts toward
		  long-term peace, stability, and observance of human rights.
	
	
		Whereas since the 1990s, an estimated 5,000,000 people
			 have died and more than 2,000,000 people have been displaced due to repeated
			 cycles of conflict and atrocities, particularly those in North and South Kivu
			 provinces;
		Whereas the United Nations and humanitarian groups have
			 reported staggering rates of sexual violence indicating tens of thousands of
			 cases perpetrated by the Congolese army and armed groups, including the M23 and
			 the Democratic Forces for the Liberation of Rwanda, which continue to operate
			 with nearly total impunity;
		Whereas human rights defenders in the Democratic Republic
			 of the Congo have been subject to intimidation and attack;
		Whereas the Democratic Republic of the Congo’s wealth of
			 natural resources, including minerals and high-value wildlife products such as
			 elephant ivory, have been a key driver of insurrection and violence, and the
			 discovery and exploitation of oil could motivate further conflict;
		Whereas the deeply flawed November 2011 elections in the
			 Democratic Republic of the Congo laid bare significant political, economic, and
			 social challenges;
		Whereas the Democratic Republic of the Congo is home to
			 one of the world’s longest enduring and most expensive international
			 peacekeeping operations;
		Whereas the November 20, 2012, seizure of the city of Goma
			 by the M23 rebel group, despite bilateral and multilateral efforts to address
			 longstanding humanitarian crises, forge lasting peace, and pursue security
			 sector reform and accountability, demonstrates that the underlying causes of
			 the recurring conflicts in the eastern provinces of the Democratic Republic of
			 the Congo remain unresolved;
		Whereas on November 15, 2012, the United Nations Group of
			 Experts provided compelling evidence, in report findings corroborated by the
			 United States Assistant Secretary of State for African Affairs in testimony
			 before the United States House of Representatives on December 11, 2012, and
			 December 19, 2012, that the M23 crisis is fueled and exacerbated by the
			 Government of Rwanda, including through Rwandan Government provision of
			 significant military and logistical assistance, and of operational and
			 political guidance and support, to the M23; and
		Whereas the United Nations and United States have imposed
			 sanctions on the M23 and its leaders for human rights atrocities including
			 rape, massacres, and the recruitment and physical and psychological torture of
			 child soldiers: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)asserts that the region’s leaders and the
			 international community should break the cycle of violence and impunity in the
			 Democratic Republic of the Congo and surrounding region and urgently address
			 the root causes of the M23 conflict and previous crises;
			(2)calls on the signatories of the February
			 24, 2013, Peace, Security and Cooperation Framework for the Democratic Republic
			 of the Congo and the Region to abide by the provisions outlined in the
			 framework agreement in addition to ensuring that those troops being
			 re-integrated into the Congolese army are not those accused of human rights
			 violations;
			(3)calls on
			 governments of the Great Lakes region of Africa to respect the national
			 security and territorial integrity of the Democratic Republic of the Congo, and
			 to immediately halt and prevent any and all forms of support to the M23 and
			 other non-state armed groups, including any support provided by individuals
			 independently of government policy;
			(4)recognizes the
			 recent efforts by the Government of the Democratic Republic of the Congo to end
			 the recruitment of children into the armed forces and demands the immediate
			 cessation of the recruitment and exploitation of children by militias, and
			 further calls on all armed groups to free children and other civilians held
			 against their will;
			(5)calls on the Obama
			 Administration, in close coordination with international and regional partners,
			 to mobilize a comprehensive response to prevent further deterioration of
			 regional peace and stability and to ensure that life-saving humanitarian
			 assistance be unhindered and provided to populations in need, particularly
			 displaced persons and conflict-affected communities;
			(6)acknowledges the
			 good work of the United States Special Advisor on the Great Lakes and the
			 Democratic Republic of the Congo, and finds that the challenges of helping to
			 resolve the cycle of violence and impunity in the Democratic Republic of the
			 Congo requires higher-level United States diplomatic and political
			 engagement;
			(7)requests that Secretary of State John Kerry
			 demonstrate the high-level concern that the United States attaches to ensuring
			 stability and security in the Democratic Republic of the Congo by appointing a
			 Special Envoy who will help lead the United States and international efforts to
			 end the M23 conflict and secure permanent peace, stability, and safety for the
			 people of the Democratic Republic of the Congo;
			(8)calls on all nations to increase
			 cooperation in order to cease the trade of illegal goods, including poached
			 ivory and conflict minerals, that continues to fuel violence in the Democratic
			 Republic of the Congo;
			(9)calls on the Obama Administration,
			 including the Atrocities Prevention Board, in close coordination with
			 international and regional partners, to develop and make actionable
			 recommendations to address, prevent, and ensure accountability for serious
			 violations of international humanitarian law and human rights abuses by all
			 actors in the Democratic Republic of the Congo, including by fully implementing
			 sanctions outlined in section 1284 of the National Defense Authorization Act
			 for Fiscal Year 2013, notwithstanding transactions that are customary,
			 necessary, and incidental to the provision of critical, life-saving aid to
			 civilian populations, and the policy goals set out under the Democratic
			 Republic of the Congo Relief, Security, and Democracy Promotion Act of 2006,
			 introduced by then-Senator Barack Obama;
			(10)urges the Government of the Democratic
			 Republic of the Congo, with close support from the international community, to
			 investigate and prosecute those who have committed war crimes, crimes against
			 humanity, and violations of international humanitarian law and human rights,
			 including those against women and children;
			(11)calls on the
			 Government of the Democratic Republic of the Congo to meaningfully engage in
			 electoral reforms, in addition to security sector reforms to prevent militia
			 combatants, particularly M23 members, accused of abuses from integrating into
			 the military, and to host inclusive inter-Congolese dialogues to address
			 critical internal political issues and strengthen processes of state
			 institution building in the Democratic Republic of the Congo;
			(12)urges the Obama
			 Administration to address alleged support for militias operating in the
			 Democratic Republic of the Congo from foreign governments or entities;
			(13)acknowledges the United Nations’
			 appointment of the Special Envoy for the Great Lakes region of Africa; and
			(14)urges the United
			 Nations Security Council to lead efforts to reinforce and strengthen the United
			 Nations Organization Stabilization Mission in the Democratic Republic of the
			 Congo (MONUSCO) and its capacity to protect civilians, including preventing any
			 future M23 advances on Goma, as evidenced by the temporary seizure of Goma and
			 other areas, and to support measures to strengthen the ability of MONUSCO to
			 help ensure peace and security in the future.
			
